PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,683,407
Issued: June 16, 2020
Application No. 14/363,595
Filed: 6 Jun 2014
For: PROCESS FOR PREPARING POLYAMIDE GRANULES AND USES

: PATENT TERM ADJUSTMENT/ 
: NOTICE OF INTENT TO ISSUE 
: CERTIFICATE OF CORRECTION
:
:
:


This decision is in response to the “RENEWED REQUEST,” regarding patent term adjustment, filed March 26, 2021, requesting that the patent term adjustment be increased from 1214 days to 1304 days.

The Office has re-determined the PTA to be 1238 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).
Relevant Procedural History
	
On June 16, 2020, this patent issued with a patent term adjustment determination of 1214 days. On August 12, 2020, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 1304 days in view of applicant’s post-allowance submission on May 5, 2020. A request for information was issued January 19, 2021 to inquire if applicant desired to have the post-allowance calculation under 37 CFR 1.704(c)(10) recalculated pursuant to the Federal Register Notice, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 36335 (June 16, 2020), wherein the calculation of reduction pursuant to 37 CFR 1.704(c)(10) would arguably be more favorable to applicant. The instant response to the request for information, while referencing Supernus Phar., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019), argues that the patent term adjustment is not subject to reduction for submission of the post-allowance submission on May 5, 2020.

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 1238 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 U.S.C. § 154(b)(1)(A).



Patentee and the Office are in agreement with respect to the “C” delay under 35 U.S.C. § 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement with the applicant delay with respect to the post-allowance reduction assessed pursuant to 37 CFR 1.704(c)(10) of 114 days; the remaining applicant reductions are not under dispute. 

As applicant seeks consideration in view of Federal Register Notice referenced herein, the reduction of 114 days has been recalculated. It is without dispute that submission of a request to change applicant subsequent to issuance of a Notice of Allowance is a failure to engage in reasonable efforts to conclude processing/examination. See, 80 Fed. Reg. 1346 (January 9, 2015). Such a reduction is properly calculated pursuant to 37 CFR 1.704(c)(10). Accordingly, the reduction has been recalculated in the light must favorable to applicant. Thus, the reduction of 90 days commenced February 6, 2020, the day after the date that the Notice of Allowance was mailed, and ended May 5, 2020, the date that the post-allowance submission was filed. Accordingly, the reduction has been updated to reflect an applicant delay of 90 days rather than the previously assessed 114 days.

Thus, the patent term adjustment is subject to a total reduction of 284 days due to applicant delays under 37 CFR 1.704 (10 days + 92 days + 59 days + 33 days + 90 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
576 + 946 + 0 – 0 – 284 = 1238

Patentee’s Calculation

576 + 946 + 0 – 0 – 218 = 1304

Conclusion

Patentee is entitled to PTA of 1238 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 576 + 946 + 0 – 0 – 284 = 1238 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 1238 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  10,683,407
		DATED            :  June 16, 2020
		INVENTOR(S) :  Thieblemont
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 1214 days

      Delete the phrase “by 1214 days” and insert – by 1238 days--